  Case 4:20-cv-00807-P Document 39 Filed 12/22/20   Page 1 of 3 PageID 745



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                           FORT WORTH DIVISION

FAITH BLAKE,                        §
(No. 73053-279),                    §   Civil Action No. 4:20-CV-807-P
                                    §
TIFFANY SNODGRASS,                  §
(No. 20160-043),                    §   Civil Action No. 4:20-CV-852-P
                                    §
BARBARA CARNNAHAN,                  §
(No. 281221-045),                   §   Civil Action No. 4:20-CV-853-P
                                    §
SHELLY MIXON,                       §
(No. 12079-480),                    §   Civil Action No. 4:20-CV-854-P
                                    §
PEGGY CHAFFIN,                      §
(No.70653-061),                     §   Civil Action No. 4:20-CV-856-P
                                    §
VICTORIA MARTINEZ,                  §
(No. 77453-479),                    §   Civil Action No. 4:20-CV-858-P
                                    §
ARIEL BISHOP,                       §
(No. 27411-009),                    §   Civil Action No. 4:20-CV-871-P
                                    §
BRANDI MOORE,                       §
(No. 37492-480),                    §   Civil Action No. 4:20-CV-873-P
                                    §
STEPHANIE WALKER,                   §
(No. 27266-078),                    §   Civil Action No. 4:20-CV-879-P
                                    §
GEORGIA GREGG,                      §
(No. 09223-479),                    §   Civil Action No. 4:20-CV-880-P
                                    §
GENESIS GONZALEZ,                   §
(No. 19703-480),                    §   Civil Action No. 4:20-CV-881-P
                                    §
JULIANA LOURDE,                     §
(No. 28023-078),                    §   Civil Action No. 4:20-CV-882-P
                                    §
LAURA SHAUGER,                      §
(No. 68517-066),                    §   Civil Action No. 4:20-CV-890-P
                                    §
SAMANTHA FORSYTHE,                  §
(No. 31158-064),                    §   Civil Action No. 4:20-CV-891-P
                                    §
WENDY ESPINOZA,                     §
(No. 12293-010),                    §   Civil Action No. 4:20-CV-898-P
                                    §
AMY ROBERTSON,                      §
  Case 4:20-cv-00807-P Document 39 Filed 12/22/20   Page 2 of 3 PageID 746



(No. 12574-028),                    §    Civil Action No.4:20-CV-901-P
                                    §
CANDICE KLEIN,                      §
(No. 26623-078),                    §    Civil Action No. 4:20-CV-902-P
                                    §
CAROLINA MEDELLIN,                  §
(No. 98155-051),                    §    Civil Action No. 4:20-CV-905-P
                                    §
VERONICA VALENZUELA,                §
(No. 50918-051),                    §    Civil Action No. 4:20-CV-907-P
                                    §
EUGENIA ROWLAND,                    §
(No. 13940-273),                    §    Civil Action No. 4:20-CV-909-P
                                    §
CRYSTAL THOMAS,                     §
(No. 27832-078),                    §    Civil Action No. 4:20-CV-910-P
                                    §
LAURA HERNANDEZ,                    §
(No. 38575-379),                    §    Civil Action No. 4:20-CV-911-P
                                    §
JESSICA CHRONISTER,                 §
(No. 27884-064),                    §    Civil Action No. 4:20-CV-913-P
                                    §
JENNIFER BARELA,                    §
(No. 89655-051),                    §    Civil Action No. 4:20-CV-916-P
                                    §
TARA CHILDRESS,                     §
(No. 27847-045),                    §    Civil Action No. 4:20-CV-918-P
                                    §
KRISTINA KOEHN,                     §
(No. 15271-062),                    §    Civil Action No. 4:20-CV-919-P
                                    §
ROSE MYERS,                         §
(No.08419-063)                      §     Civil Action No. 4:20-CV-920-P
                                    §
TAMMY MARIE LATHAM,                 §
(No. 38333-479),                    §    Civil Action No. 4:20-CV-1000-P
                                    §
ROSE LINDA GANCERES,                §
(No. 12577-479),                    §    Civil Action No. 4:20-CV-1044-P
                                    §
FABIOLA SANCHEZ,                    §
(No. 85255-280),                    §    Civil Action No. 4:20-CV-1045-P
                                    §
KAREN MAE LEE,                      §
(No. 57409-380),                    §    Civil Action No. 4:20-CV-1081-P
                                    §
MARIA NUNEZ,                        §

                                     2
      Case 4:20-cv-00807-P Document 39 Filed 12/22/20          Page 3 of 3 PageID 747



(No. 26633-078),                             §     Civil Action No. 4:20-CV-1095-P
                                             §
SYLVIA RODRIGUEZ POBLANO,                    §
(No. 81880-179),                             §     Civil Action No. 4:20-CV-1096-P
                                             §
CONNIE VELEZ,                                §
(No. 33190-045),                             §      Civil Action No. 4:20-CV-1120-P
                                             §
         Plaintiffs,                         §
vs.                                          §
                                             §
WARDEN CARR,                                 §
FMC-Carswell, et al.,                        §
    Defendants.                              §

                  FINAL JUDGMENT AS TO SOME CLAIMS
                UNDER FEDERAL RULE OF CIVIL PROCEDURE 54(B)

         This Court, in an Order entered this same date, dismissed one of these plaintiffs’

claims. Each plaintiff has other claims that remain pending before the Court. There is no just

reason for delay of the entry of judgment as to the claim already dismissed; the Court thus

directs the entry of judgment pursuant to Rule 54(b) of the Federal Rules of Civil Procedure.

         It is therefore ORDERED, ADJUDGED, and DECREED that plaintiffs’

motions/requests for compassionate release in these cases, construed as motions/requests for

modification of sentence under 18 U.S.C. § 3582(c)(1)(A), are DISMISSED for lack of

jurisdiction without prejudice to any such plaintiff seeking relief in her sentencing court.1

         SIGNED this 22nd day of December, 2020.



                                           ______________________________
                                           Mark T. Pittman
                                           UNITED STATES DISTRICT JUDGE


        The Court will subsequently appoint counsel to review and assist the plaintiffs on
         1

their remaining claims. Counsel are not appointed for any appeal from these dispositions.
                                              3
